On July 31, 1936, an indictment was returned into the Criminal District Court of Tarrant County, Texas, charging G. D. Paradis in one count with forgery and in a second count with passing a forged instrument. On the 14th day of August, 1936, Paradis entered into an appearance bond in the sum of one thousand dollars with J. A. Petty and J. E. Petty as sureties. The case against Paradis was called for trial on the 11th of December, 1936. He failed to appear. A forfeiture was taken on his bond and judgment nisi entered against him and his sureties in the amount of said bond. Upon proper notice the trial was had on June 29, 1938, to determine whether the judgment nisi should be made final and judgment was entered against Paradis and J. A. Petty for the amount of said bond, the judgment directing that nothing be taken against the surety J. E. Petty. From this final judgment J. A. Petty brings this appeal.
The facts developed upon the trial to determine whether the judgment should be made final are substantially the same as those found in cause No. 20,109, Henry Darwin Caldwell et al v. State, this day decided. (Page 524 of this volume.) The contention of appellants in the present case is the same as in the cause mentioned; viz: that the forfeiture was not taken in compliance with the directions of the statute.
The same reasons which lead to the affirmance of the judgment in cause No. 20,109 are operative here, and the judgment in the present case is affirmed.
              ON APPELLANTS' MOTION FOR REHEARING.